1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 EVA WAGGONER,

 8          Plaintiff-Appellee,

 9 v.                                                                          No. 31,180

10 CARLOS CABALLERO and
11 PATRICIA ROYBAL CABALLERO,

12          Defendants-Appellants.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Theresa M. Baca, District Judge

15 Richard Walker
16 Albuquerque, NM

17 for Appellee

18 Carlos Caballero
19 Patricia Roybal Caballero
20 Albuquerque, NM

21 Pro Se Appellants


22                                 MEMORANDUM OPINION

23 BUSTAMANTE, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 disposition. No memorandum opposing summary reversal has been filed, and the time

3 for doing so has expired.

4       Reversed.

5       IT IS SO ORDERED.



6
7                                       MICHAEL D. BUSTAMANTE, Judge

8 WE CONCUR:



 9
10 CELIA FOY CASTILLO, Chief Judge



11
12 JONATHAN B. SUTIN, Judge




                                           2